Citation Nr: 0024109	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-24 412	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for arthritis of the 
low back based on alleged clear and unmistakable error in an 
August 1981 rating decision.  

3.  Entitlement to service connection for residuals of a left 
great toe injury based on alleged clear and unmistakable 
error in an August 1981 rating decision.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1958 to April 1981.  
This appeal arises from an April 1996 rating decision which, 
among other things, determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a left ankle disorder, denied a claim for 
service connection for arthritis of the low back based on 
alleged clear and unmistakable error in an August 1981 rating 
decision, denied a claim for service connection for residuals 
of a left great toe injury based on alleged clear and 
unmistakable error in an August 1981 rating decision, and 
denied service connection for PTSD.  With regard to the 
veteran's back, the Board of Veterans' Appeals (Board) notes 
that the April 1996 rating decision awarded service 
connection and assigned a 10 percent rating for mechanical 
low back pain with radiation to the left leg and lumbar 
stenosis.  


REMAND

In a VA Form 9 ("Appeal to the Board of Veterans Appeals") 
filed in July 1997, the veteran requested a personal hearing 
before a member of the Board.  In a VA Form 646 ("Statement 
of Accredited Representative in Appealed Case") submitted by 
the veteran's representative in October 1999, it was 
indicated that the veteran desired to present testimony at a 
hearing before a Member of the Board in Washington, D.C.  The 
representative requested that the claims folder be 
transferred to the Board and delivered to the veteran's 
representative in Washington, D.C. for review prior to the 
veteran's requested hearing.  However, a VA Form 8 
("Certification of Appeal") dated one week after the above 
referenced VA Form 646, noted that no hearing had been 
requested in this case.  In November 1999, the veteran's 
representative in Washington, D.C. submitted a written brief 
in support of the veteran's appeal.  On its face, the brief 
indicates that the veteran's representative had an 
opportunity to review the claims folder, but the brief does 
not refer to the veteran's request for a hearing before a 
Member of the Board.  Accordingly, a letter was forwarded 
from the Board to the veteran in August 2000, inquiring as to 
whether he desired a hearing before a Member of the Board.  
In a written reply in August 2000, the veteran indicated that 
he desired a video-conference hearing at the RO.  

Accordingly, this case must be REMANDED for the following 
action:

The veteran's case should be placed on 
the docket at the RO so that he may be 
scheduled for a Board video-conference 
hearing at the RO at the next available 
opportunity.  

After the Board video-conference hearing at the RO has been 
conducted, the case will be the subject of further appellate 
consideration by the Board.  The purpose of this remand is to 
ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




